UNITED STATES SECURITIES AND EXCHANGE COMMISSION SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: oPreliminary Proxy Statement oConfidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)2)) xDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Pursuant to Rule 14(a)-12 NATIONAL HOLDINGS CORPORATION (Name of Registrant as Specified in Charter) Payment of filing fee (check the appropriate box): xNo fee required. oFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: oFee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: NATIONAL HOLDINGS CORPORATION Notice of Annual Meeting of Shareholders To Be Held Tuesday, March 16, 2010 at 9:00 A.M. To the Shareholders: The Annual Meeting of Shareholders of National Holdings Corporation will be held on March 16, 2010 at 9:00 A.M. at the Company’s offices, located at 1200 North Federal Highway, Suite 400, Boca Raton, FL 33432, for the following purposes: 1. To elect three (3) Class III directors to serve until the 2013 Annual Meeting of Shareholders and until their successors are elected and qualified; 2. To ratify the appointment of Sherb & Co., LLP as independent public accountants for the fiscal year ending September 30, 2010; and 3. To transact such other business as may properly come before the Annual Meeting or any adjournment thereof. Owners of record at the close of business on January 22, 2010 will be entitled to vote at the Annual Meeting or at any adjournments or postponements thereof.A complete list of the shareholders entitled to vote at the Annual Meeting will be made available for inspection by any shareholder of record at the offices of the Company during market hours from March 5, 2010 through the time of the Annual Meeting. Your vote is very important.For this reason, our Board of Directors is soliciting your proxy to vote your shares of common stock at the meeting.The entire cost of soliciting proxies will be borne by the Company.The cost of solicitation will include the cost of supplying necessary additional copies of the solicitation materials and the Company's 2009 Annual Report to Shareholders (the "Annual Report") to beneficial owners of shares held of record by brokers, dealers, banks, trustees, and their nominees, including the reasonable expenses of such record holders for completing the mailing of such materials and Annual Report to such beneficial owners. In voting at the Annual Meeting, each shareholder of record on the Record Date shall be entitled to one vote on all matters. Holders of a majority of the outstanding shares of Common Stock must be represented in person or by proxy in order to achieve a quorum to vote on all matters other than the election of directors.The Proxy Statement, the attached Notice of Meeting, the enclosed proxy card and the Annual Report to Shareholders are being mailed to shareholders on or about January 28, 2010. NO PERSON IS AUTHORIZED TO GIVE ANY INFORMATION OR TO MAKE ANY REPRESENTATION OTHER THAN THOSE CONTAINED IN THIS PROXY STATEMENT, AND, IF GIVEN OR MADE, SUCH INFORMATION MUST NOT BE RELIED UPON AS HAVING BEEN AUTHORIZED AND THE DELIVERY OF THIS PROXY STATEMENT SHALL, UNDER NO CIRCUMSTANCES, CREATE ANY IMPLICATION THAT THERE HAS BEEN NO CHANGE IN THE AFFAIRS OF THE COMPANY SINCE THE DATE OF THIS PROXY. Important Notice regarding the Availability of Proxy Materials for our Shareholders Meeting to be held on March 16, 2010. The Proxy Statement and a copy of our Annual Report on Form 10-K for the year ended September 30, 2009 are available at www.nationalsecurities.com under About National / Annual Meeting. This website does not have “cookies” that identify visitors to the site. By Order of the Board of Directors /s/ Alan B. Levin Alan B. Levin Secretary Boca Raton, Florida January 28, 2010 NATIONAL
